Citation Nr: 1136082	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-46 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sterility, including as due to in-service sexually transmitted disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
As noted in the case caption, above, the Board has expanded the Veteran's service connection claim for PTSD in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence does not establish a current diagnosis of sterility at any time during the Veteran's service or since.




CONCLUSION OF LAW

Sterility was not incurred in or aggravated by active service, including due to sexually transmitted diseases noted in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

VA sent the Veteran a letter in July 2008, prior to the issuance of the rating decision under appeal, which informed him of the evidence necessary to establish service connection.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf, as well as of the evidence necessary to establish an effective date and a disability rating.  Thus, the July 2008 letter satisfied VA's notice requirement.  
38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in substantiating his claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post service VA treatment records have been associated with the claims folder.  The Veteran was also afforded a VA examination with regard to this claim, and the October 2009 examination report is of record.  And, as noted above, a transcript of the May 2010 Travel Board Hearing is in the claims folder and was reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  

VA's duties to notify and assist are met in this case.

Service Connection

The Veteran asserts that he is entitled to service connection for sterility, which he contends is due to sexually transmitted diseases he had during service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must fully consider the lay assertions of record.  See Jandreau, 492 F.3d at 1377.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran's claim fails because there is no competent medical evidence to show that the Veteran has a current diagnosis of sterility at this time or at any time since service.  

The Veteran's service treatment records do show that he was treated for sexually transmitted disease during service.  In particular, July 1973 service treatment records show that he was treated in relation to "GC urethritis."  And, the August 1973 Clinical Record Cover Sheet notes the history of treatment for gonorrhea.  Thus, the Board does not dispute the in service instances of sexually transmitted diseases mentioned by the Veteran.  Nonetheless, there is no evidence of resultant sterility.  At no time in the service treatment records is sterility suggested.  And, the VA treatment records since the Veteran's service were also reviewed by the Board and there exists no clinical treatment for sterility.  

In October 2009, a VA examiner reviewed the claims file and also made note that there is no evidence of sterility in the record.  At the time of the examination, the Veteran reported that he and his wife were unable to conceive in 1975.  He told the examiner that "he thinks he fathered a child with a girlfriend in Germany. Since then, with multiple partners/spouses he had not had any children." The Board also notes that the Veteran reported at his May 2010 hearing that he does not have any children.  See hearing transcript at page 11.  However, in October 1992, the Veteran himself submitted a birth certificate for his son, whose date of birth is in April 1975.  A birth certificate for a daughter with a February 1977 birth date is also in the record.  It is unclear why the Veteran reported no children with regard to his sterility claim, but submitted birth certificates for other claims.

The VA examiner concluded that given there is no available documented sterility or fertility either prior to or after service, it is less likely as not that the Veteran is sterile due to in-service sexually transmitted diseases.  Because the medical evidence does not establish a diagnosis of sterility, and because the Veteran, in fact, does have children, there is no basis upon which to find that a current disability exists in this case.  Without the existence of a current disability, service connection is not warranted.  As the preponderance of the evidence is against this claim, the Veteran's appeal must be denied.

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon which to grant the Veteran's claim.


ORDER

Entitlement to service connection for sterility, including as due to in-service sexually transmitted disease is denied.


REMAND

The Veteran is also seeking to establish service connection for a psychiatric disorder, to include for PTSD.  This claim is not yet ready for appellate review.

At the outset, the Board notes that the Veteran's current mental diagnosis is unclear in the record.  In April 2002, VA outpatient records show treatment related to mild depression.  By March 2008, psychosis is noted and the physician stated that the Veteran may have symptoms of PTSD, but due to paranoid and psychotic symptoms, PTSD was unable to be evaluated.  Thus, it is unclear in the record exactly which mental disorder the Veteran actually currently has, if any.

Also, with regard to in-service instances, the Board notes that service treatment records show depression in March 1973, and a notation of passive-aggressive personality in April 1973.  

A review of the record reveals, however, that the Veteran has not been afforded a VA examination to determine the nature and etiology of any currently diagnosed mental disorder.  Given the service treatment records showing notations of depression and of passive aggressive personality, indicative of mental impairment, as well as post-service treatment for symptoms related to mental disorder, the Board finds it necessary to provide the Veteran with appropriate VA examinations in an attempt to determine whether any current psychiatric disorders is related to his active service.  Therefore, a remand is needed.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).

Also, establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).  In this case, the Veteran contends that he has PTSD secondary to experiences he had in service while stationed at the 130th General Hospital in Nuremburg, Germany.  He contends that he was accused of being an informer for a drug dealer, M.C.  He reported that after this particular drug dealer was released from jail, that the Veteran was attacked, held down, and injected intravenously with heroin, after which he became addicted to the drug.  A review of the service treatment records does confirm that he had a problem with heroin in service.  The Veteran also reported that after that attack, a military police escort was ordered for him for the duration of his service, including at the time of his discharge and return to the United States.  He also suggested that he was surrounded by a group of drug dealers and threatened with a knife at this time.  See hearing transcript at pages 4-6, also see June 2008 typewritten statement.  While the Veteran suggested that he had not reported these instances to the authorities, he did indicate that a military police escort was assigned to him as a result.  Such an assignment would be a portion of an official record.  A review of the record, however, does not show that the RO attempted to confirm these instances, despite knowing the timeframe, duty station and various names involved.  

Accordingly, the case is REMANDED for the following action:

1.  Based upon the Veteran's reports of the dates, names, and instances involved at the 130th General Hospital in Nuremburg, Germany, the RO/AMC shall request that the JSRRC provide any available information which might corroborate the Veteran's alleged in-service stressors. Forward a copy of the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), together with any stressor information that has been obtained, to the JSRRC for an attempt at stressor verification.  The JSRRC should be asked to provide any additional information that might corroborate any of the Veteran's alleged stressors, including corroboration of the fact that a military police escort was assigned for the Veteran's protection during his tour at the 130th General Hospital in Nuremburg, Germany.

2.  The RO/AMC shall then afford the Veteran a VA examination to determine the current nature, as well as the etiology, of his asserted psychiatric disorder.  The complete claims file must be provided to and reviewed by the examiner.

The examiner is asked to identify whether there is a current diagnosis of any acquired psychiatric disorder, to include PTSD, depression, or any other applicable diagnosis.

Following physical examination of the Veteran and a review of the claims file, the examiner shall also provide an opinion as to whether it is at least as likely as not that any currently diagnosed mental disorder was caused by any event of his service, was otherwise manifested during service, or if not incurred during service, was otherwise aggravated by service.

If the Veteran's stressors were verified, and a diagnosis of PTSD was assessed, there should be an opinion as to whether the current PTSD diagnosis is causally connected to the confirmed in-service stressors.

In doing so, the examiner should acknowledge the Veteran's competent report as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


